Title: From Thomas Jefferson to Levi Lincoln, 11 July 1801
From: Jefferson, Thomas
To: Lincoln, Levi


               
                  Dear Sir
                  Washington July 11. 1801.
               
               Your favor of the 15th. came to hand on the 25th. of June, and conveyed a great deal of that information which I am anxious to recieve. the consolidation of our fellow citizens in general is the great object we ought to keep in view, and that being once obtained, while we associate with us in affairs to a certain degree the federal sect of republicans, we must strip of all the means of influence the Essex junto & their associate monocrats in every part of the union. the former differ from us only in the shares of power to be given to the executive, being with us attached to republican government, the latter wish to sap the republic by fraud if they cannot destroy it by force, & to erect an English monarchy in it’s place, some of them (as mr Adams) thinking it’s corrupt parts should be cleansed away, others, (as Hamilton) thinking that would make it an impracticable machine. we are proceeding gradually in the regeneration of offices, & introducing republicans to some share in them. I do not know that it will be pushed further than was settled before you went away, except as to Essex men. I must ask you to make out a list of those in office in your’s & the neighboring states, & to furnish me with it. there is little of this spirit South of the Hudson. I understand that Jackson is a very determined one, tho’ in private life amiable & honorable. but amiable monarchists are not safe subjects of republican confidence. what will be the effect of his removal? how should it be timed? who his successor? what place can Genl. Lyman properly occupy? our gradual reformations seem to produce good effects every where except in Connecticut. their late session of legislature has been more intolerant than all others. we must meet them with equal intolerance. when they will give a share in the state offices, they shall be replaced in a share of the General offices. till then we must follow their example. mr Goodrich’s removal has produced a bitter remonstrance, with much personality against the two Bishops. I am sincerely sorry to see the inflexibility of the federal spirit there, for I cannot believe they are all monarchists.
               I observe your tory-papers make much of the Berceau. as that is one of the subjects to be laid before Congress, it is material to commit to writing, while fresh in memory, the important circumstances. you possess more of these than any other person. I pray you therefore immediately to [state?] to me all the circumstances you recollect. I will aid you with the following hints, which you can correct & incorporate. Pichon I think arrived about the 12th. of Mar. I do not remember when he first proposed the question about the Insurgente & Berceau. on the 20th. mr Stoddart wrote to his agent at Boston to put the Berceau into handsome order to be restored, but whether he did that of his own accord, or after previous consultation with you or myself I do not recollect. I sat out for Monticello Apr. 1. about that time Genl. Smith sent new directions to put her precisely into the state in which she was before the capture. do you recollect from what fund it was contemplated to do this? I had trusted for this to Stoddart who was familiar with all the funds, being myself entirely new in office at that time. what will those repairs have cost? did we not leave to LeTombe to make what allowance he thought proper to the officers, we only advancing money on his undertaking repaiment? I shall hope to recieve from you as full a statement as you can make. it may be useful to enquire into the time & circumstance of her being dismantled. when you shall have retraced the whole matter in your memory, would it not be well to make a summary statement of the important circumstances for insertion in the Chronicle, in order to set the minds of the candid part of the public to rights?—mr Madison has had a slight bilious attack. I am advising him to get off by the middle of this month. we who have stronger constitutions shall stay to the end of it. but during August & September we also must take refuge in climates rendered safer by our habits & confidence. the post will be so arranged as that letters will go hence to Monticello & the answer return here in a week. I hope I shall continue to hear from you there. accept assurances of my affectionate esteem & high respect.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. the French convention was laid before Senate Dec. 16. I think the Berceau arrived afterwards. if so she was dismantled when it was known she was to be restored. when did she arrive? by whose order was she dismantled?
               
            